EXHIBIT 10(g)

 

Acxiom Corporation

FY2010 Executive Officer Leadership Cash Incentive Plan

 

Part One

 

1.1 Base Compensation

 

Base compensation represents salary that is paid semi-monthly.

 

1.2 Variable Compensation  

 

A variable compensation opportunity reflecting a designated percentage of base
pay is available through attainment of Company revenue, operating income and
free cash flow to equity targets. Certain plan participants may have a
percentage of their total opportunity tied to individual financial objectives.
The Company may also establish new targets or change existing targets as it
deems necessary. Payment will be made within 90 days of the end of the fiscal
year, subject to completion of the annual audit.

 

1.3 Funding

 

Funding of the Company variable compensation opportunity begins after the
threshold operating income target is met. The maximum payment at the threshold
target is 90% of opportunity. Additional funding beyond the 90% payment is
contingent upon meeting operating income targets beyond the threshold target.
The maximum payment under the plan is 200% of opportunity, provided the maximum
targets are met for revenue, operating income and free cash flow to equity.

 

 

Part Two

 

2.1 Terms & Conditions

 

 

•

This plan is for FY2010 only. Provisions may or may not carry over to the next
year.

 

•

This plan does not alter an associate’s at-will status, nor does it create,
imply or mean to imply a term of employment or a contract for continued
employment.

 

•

The version of this plan posted online on the Associate Resource Center will be
used as the controlling document. It is the associate’s responsibility to review
revisions announced in writing and subsequently posted on the Associate Resource
Center.

 

•

Payments are contingent upon employment with the Company on the date of payment,
unless otherwise specified by law.

 

•

Leaders new to the plan before January 1, 2010 are eligible to participate in
the plan beginning with the next full month after their leadership appointment
and are eligible to receive a prorated payout for that quarter.

 

•

For current leaders, the variable opportunity will be calculated based on base
pay as of April 1, 2009. In the event base pay is adjusted in the first half of
the fiscal year, variable opportunity will be recalculated and pro-rated for the
remainder of the fiscal year.

 

•

In the event of retirement, layoff, or death, leaders or their beneficiaries
may, at the Company’s discretion, receive a prorated payout based on the actual
employment period.

 

•

Leaders on an approved leave of absence (STD, FMLA, military, jury, or approved
unpaid leave) are eligible to participate if they worked any portion of the plan
period, and are eligible to receive a prorated payout based on the actual time
worked.



--------------------------------------------------------------------------------

 

 

•

The plan is administered by the Corporate Internal Compensation Committee based
upon the terms established by the Acxiom Board of Directors’ Compensation
Committee, which is authorized to modify or discontinue the plan as it deems
necessary.

 

2

 



 